This is a suit to enforce a mechanic's lien upon a building partially constructed by complainant contractors, and the lots of land upon which it is located.
The complainants, who are the appellants here, are the contractors for the building. The defendants are owners of the property for whom the building was agreed to be constructed; two holders of mortgages on the premises and one holder of lien for material used in the building. The decree awarded to complainants a lien upon the property for that amount, or practically so, of their claim, but found their lien to be subordinate to the mortgage liens and the lien of the material-men. The appeal is from this decree. *Page 684 
The amount of complainant's recovery is not complained of. The controversy is upon the priority of the liens. This is the decisive question on the appeal. There is a specific finding by the chancellor of priority of the mortgage liens and the material-men's lien, and they are adjudged to be superior to the lien of the complainants. The mortgages are for purchase money due for the property upon which the building is located.
The evidence is voluminous and in some respect in conflict, but it is not conceived that a discussion of it would be of value. There is ample evidence to support the finding of the chancellor. The case is clearly within the established rule that on questions of fact specific findings of the chancellor will not be reversed, unless it clearly appears that there is error in his conclusions. Edney v. Stinson, 90 Fla. 335, 105 So. R. 821; Simpson v. First National Bank, 74 Fla. 539, 77 So. R. 204; Baggett v. Otis, 65 Fla. 447, 62 So. R. 362; Watterman v. Higgins, 28 Fla. 660, 10 So. R. 97.
Therefore, the decree will be affirmed.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur. *Page 685